IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COUNTY OF BEAVER, BY AND          : No. 366 WAL 2014
THROUGH THE BEAVER COUNTY         :
BOARD OF COMMISSIONERS AND        :
THE BEAVER COUNTY                 : Petition for Allowance of Appeal from the
CONTROLLERS OFFICE,               : Order of the Commonwealth Court
                                  :
                Respondents       :
                                  :
                                  :
           v.                     :
                                  :
                                  :
MYRON R. SAINOVICH, AN INDIVIDUAL :
AND SAINOVICH, SANTICOLA &        :
STEELE, A PROFESSIONAL            :
CORPORATION (FORMERLY KNOWN :
AS SAINOVICH & SANTICOLA, P.C.),  :
                                  :
                Petitioners       :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of March, 2015, the Petition for Allowance of Appeal is

DENIED.